Citation Nr: 1511798	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the RO's severance of service connection for the Veteran's lung cancer was proper.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.  Unfortunately, he died in January 2011.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that severed service connection for lung cancer, effective March 1, 2010.

Because of the Veteran's death, the Board dismissed the Veteran's appeal in May 2011, and the RO subsequently granted the appellant's motion to be substituted as the claimant for the purposes of processing the Veteran's claim to completion.
See December 2014 RO memorandum.


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO granted service connection for the Veteran's lung cancer, effective February 27, 2009.
 
2.  The evidence does not establish that the March 2009 award of service connection for lung cancer was clearly and unmistakably erroneous.


CONCLUSION OF LAW

Severance of service connection for lung cancer was not proper; service connection must be restored.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(d) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice Requirements 

The Veteran and/or appellant did not file a "claim" for severance of service connection; therefore, the duty to notify as contained in 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b) (2014) was not triggered.  The Board concludes that the general duty to notify is not applicable to this issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b). 

There are specific notice requirements which are applicable to severance of service connection.  38 C.F.R. § 3.105(d), (i).  Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained or to request a hearing.  See 38 C.F.R. § 3.105(i). 

In this case, the RO provided adequate notice to the Veteran of the proposed severance in a July 2009 rating decision, explaining the procedural rights in the cover letter.  38 C.F.R. § 3.105(i).  Following expiration of the 60 day window, the RO severed service connection in a December 2009 rating decision, of which the Veteran was notified on December 22, 2009.  The severance and reduction of the Veteran's combined disability rating from 100 percent to 0 percent took effect on March 1, 2010.  

Whether the RO's Severance of Service Connection Was Proper

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

However, under 38 C.F.R. § 3.307(a)(6) (2014), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id. § 3.307(a)(6)(iii).   Further, if such a veteran develops a compensable, primary respiratory cancer (primary cancer of the lung, bronchus, larynx, or trachea) at any time after service, service connection for such cancer may be established on a presumptive basis.  38 C.F.R. § 3.309(e) (2014); see e.g., 38 VAOPGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as a result of metastasis of a cancer that is not associated with herbicide exposure); see also 38 U.S.C.A. § 1113(a) ; Darby v. Brown, 10 Vet. App. 243 (1997).

Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d) (2014).  Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  See Stallworth, 20 Vet. App. at 487. 

Under applicable regulation, a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d) (2014).   The certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  Id.

In the present case, the evidence shows that the RO established service connection for lung cancer by a March 2009 rating decision.  At the time of that decision, the Veteran's claims file contained evidence showing that he had served in the Republic of Vietnam during the Vietnam Era.  It also contained various medical records outlining the Veteran's respiratory complaints beginning in late-January 2009.  In this regard, after presenting to his private physician with upper respiratory symptoms in January 2009, chest x-rays were ordered and showed evidence of a lung lesion.  A private treatment note dated on January 22, 2009, shows an assessment of neoplasm of unspecified nature of respiratory system.  A January 2009 private biopsy report revealed that the specimen taken from the Veteran's left lung was positive for malignancy.  A following note reflected that morphological features favored a metastatic carcinoma.  However further studies were required for a more accurate diagnosis.  A private PET/CT scan was taken in February 2009 for the initial staging of the Veteran's lung carcinoma, noting that a percutaneous lung biopsy in late-January showed malignancy and that he was a former smoker.  A February 2009 fluorodeoxyglucose (FDG) uptake report shows an impression of the Veteran having avid masses in the left lower lobe which was concerning for neoplasm.  Immunohistochemistry results dated in February 2009 suggested that metastatic thyroid follicular carcinoma should be considered in the differential diagnosis along with lung primary carcinoma.  See February 2009 addendum from Excela Health Latrobe Hospital.

In addition, a February 2009 ultrasound of the Veteran's neck was indicated because of lung cancer, and the impression was a solid nodule in the left lobe of the thyroid, amenable to fine needle aspiration (FNA).  According to a March 2009 record, a physician associated with the UPMC Cancer Center, Arnold Palmer Pavilion, talked with a pathologist who was certain that the biopsy represented metastatic thyroid follicular carcinoma.  A thyroidectomy was recommended.

A March 2009 pre-surgical evaluation report shows a diagnosis of lung cancer.  Thereafter, in July 2009, the Veteran underwent a total thyroidectomy and was then diagnosed with metastatic follicular thyroid carcinoma.  See medical records from Excela Health Latrobe Hospital.
As noted, in the July 2009 rating decision, the RO proposed to sever service connection for lung cancer due to the hospital record showing that the thyroid was the primary site of his cancer.  In the December 2009 rating decision, the RO severed service connection for lung cancer, effective March 1, 2010.

In January 2011, the Veteran died as a result of pulmonary insufficiency and metastatic thyroid cancer.  The appellant was subsequently substituted as the claimant in this case.    

As indicated above, under 38 C.F.R. § 3.105(d), the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection.  This is a much higher burden of proof than that necessary for simply denying a Veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that the Veteran meets the service connection criteria (i.e. that the preponderance of the evidence is against the service connection claim).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

On review of the record, the Board finds that the evidence does not undebatably reveal that the Veteran did not have primary lung cancer.  Indeed, the February 2009 private treatment records, lung biopsy report, ultrasound of the neck, and FDG uptake report all showed an assessment of lung cancer.  In addition, the PET scan was ordered so that initial staging of his lung cancer could be completed.  Although thyroid cancer was a differential diagnosis and a reviewing pathologist felt that the Veteran had metastatic thyroid cancer, instead of primary lung cancer, it was clearly debatable.  Even after the award of service connection, a medical examiner reviewed the record and discussed the case with an attending physician in April 2009 and they indicated that there was not enough information to determine if the Veteran had a primary lung cancer or thyroid cancer which has metastasized to the lung, or 2 separate primary cancers.  They noted that the pathology of the Veteran's left lung via FNA was positive for malignancy with results suggesting that metastatic thyroid follicular carcinoma should be considered in the differential diagnosis along with a lung primary carcinoma.  

Under the circumstances, it cannot be said that the March 2009 award of service connection for lung cancer involved CUE.  Accordingly, severance of service connection for lung cancer was not proper, and service connection for that disability must be restored.

ORDER

The RO's severance of service connection not being proper, service connection for the Veteran's lung cancer is restored.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


